Name: Commission Regulation (EEC) No 2041/86 of 30 June 1986 re-establishing the levying of customs duties on rosin and resin acids, rosin spirit and rosin oils, falling within heading No 38.08 originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/68 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2041/86 of 30 June 1986 re-establishing the levying of customs duties on rosin and resin acids, rosin spirit and rosin oils , falling within heading No 38.08 originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply against ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 4 July 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of rosin and resin acids, rosin spirit and rosin oils falling within heading No 38.08 , origina ­ ting in China, the individual ceiling was fixed at 12 million ECU ; whereas, on 26 June 1986, imports of these products into the Community originating in China reached the ceiling in question after being charged there CCT heading No Description 38.08 (NIMEXE codes 38.08 all numbers) Rosin and resin acids, and derivatives thereof other than ester gums included in heading No 39.05 rosin spirit and rosin oils Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12 . 1985, p. 1 .